W. Allen, J.
There is nothing in this case to distinguish it from McCarthy v. Henderson, 138 Mass. 310, and it must be governed by that decision.
The facts that the plaintiff was present when his father demanded the money of the defendant, and himself carried the bicycle to the defendant’s shop when it was returned to him, and that the plaintiff consented to the bringing of the action, certainly warrant the findings that the contract was avoided by the plaintiff, and that the action was properly brought. The statement of the plaintiff on the witness stand that he was then willing to stand by the contract, did not show that he had not avoided the contract, or that there was not a good cause of action.
There was no error in the finding that the bicycle was not a necessary. Merriam v. Cunningham, 11 Cush. 40. Leonard v. Stott, 108 Mass. 46. Exceptions overruled.